Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks regarding claim 1:

    PNG
    media_image1.png
    59
    635
    media_image1.png
    Greyscale

The examiner considers the applicants’ position, but these remarks are now moot under new grounds of rejection as taught by references Kagaya and Doerr in the updated office action below.
Applicants’ remarks regarding claim 14:

    PNG
    media_image2.png
    92
    649
    media_image2.png
    Greyscale

The examiner considers the applicants’ position, but these remarks are now moot under new grounds of rejection as taught by references Huang and Doerr in the updated office action below.
Claim Objections
Claim 23 is objected to because of the following informalities:  Claim 23 states in line 7, “the substrate”. This should be “a substrate”.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first and second laser diodes facing in opposite directions” of claim 23, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 24 (by dependency) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 23 states “first and second laser diodes facing in opposite directions”. Applicant states in page 11 of the remarks that support for this amendment can be found in Fig. 9A-9E. Fig. 9A for example shows laser diodes 909-1 and 909-2 which face the same direction i.e. the back of both diodes face the base 908 and the front of both diodes face to the front of the module. Neither laser diodes arrangement in Fig. 9A to 9E face in opposite directions as claimed in claim 23.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims i.e. the claim limitations of claims 4 and 2.
Note: claim 14 would also be allowable if it comprises similar subject matter of allowable claim 5 along with all of the limitations of base claim 1 and intervening claims 2 and 4
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 8, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagaya (US 2017/0331250) in view of Huang et al. (US 2017/0059796) in further view of Doerr (US 6275317).
Regarding claim 1, Kagaya teaches an optical subassembly module (Fig. 5B) comprising: a substrate providing at least one mounting surface for coupling to at least one optical component (Fig. 5B, substrate 21; paragraph [0110], lines 1-4), the substrate being defined by a first end that extends to a second end (Fig. 5B, first end of substrate with transmitters and second end opposite the first end); an array of laser assemblies coupled proximate the first end of the substrate (Fig. 5B, array of laser assemblies 65), the array of laser assemblies being configured to emit a plurality of channel wavelengths (paragraph [0110], lines 6-8, TOSAs 65…corresponding to respective wavelengths); wherein each laser assembly of the array of laser assemblies includes include first and second laser arrangements (Fig. 5B, laser assembly on top side of substrate 21 comprises first and second laser arrangements 65A and 65B and laser assembly on bottom side of substrate 21 comprises first and second laser arrangements 65C and 65D), the first and second laser arrangements being configured to emit different channel wavelengths relative to each other (paragraph [0110], lines 6-8, TOSAs 65…corresponding to respective wavelengths).
Although Kagaya teaches the optical module with an array of laser assemblies with each laser assembly with its own respective first and second laser arrangements, Kagaya doesn’t teach wherein each laser assembly of the array of laser assemblies includes a base that defines a mating surface to couple to the substrate, each base having first and second mounting surfaces disposed opposite each other, and wherein the first and second mounting surfaces include first and second laser arrangements, respectively, disposed thereon.
Huang teaches a respective laser assembly (Fig. 5, laser assembly 113) includes a respective base that defines a mating surface to couple to the substrate (Fig. 5, base 117 coupled to substrate on side 111a; Fig. 7 further shows the structure of base 117), the base having first and second mounting surfaces disposed opposite each other (Fig. 7, left most recess 117a and right most recess 117a, left to right), and wherein the first and second mounting surfaces include first and second laser arrangements, respectively, disposed thereon (Fig. 5, left most laser 113 and right most laser 113).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the structure of each of the laser assemblies on the top and bottom surface of the substrate as taught by Kagaya and incorporate the base for the respective laser assembly as taught by Huang in order to position and hold the laser arrangements so as to secure the connects between the fibers and the transceiver devices thereby enhancing the reliability of the optical transceiver module (Huang: paragraph [0073], lines 12-17). 
Although Kagaya in view of Huang teaches an array of laser assemblies that emit a plurality of channel wavelengths and also bases to support the assemblies, Kagaya in view of Huang doesn’t teach a resistive heating device thermally coupled to each laser assembly of the array of laser assemblies to establish a global temperature.
Doerr teaches a resistive heating device (Fig. 6, single resistive heating device 180 (heater strip)) thermally coupled to each laser assembly of the array of laser assemblies (Col. 9, lines 7-9, a resistive heater 180…may be disposed on laser array 105) to establish a global temperature for the array of laser assemblies (Col. 9, lines 25-30, for error free transmission…laser array should be maintained within a predetermined range…; lines 30-35, photodetector may be coupled…so as to generate a signal to a feedback circuit…; lines 50-53, suitable feedback controls may be employed to correct for any deviations such as adjusting the temperature of the laser array i.e. to maintain the temperature for error-free transmission is the global temperature for the array).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the laser assemblies taught by Kagaya in view of Huang and incorporate the resistive heating device to couple with the laser assemblies as taught by Doerr as it provides for faster thermal tuning than that achieved via conventional thermoelectric cooler (Doerr: Col. 10, lines 3-5).
Regarding claim 2, Kagaya in view of Huang in further view of Doerr teaches the optical subassembly module of claim 1, wherein Doerr teaches further comprising a temperature wavelength controller electrically coupled to the resistive heating device (Col. 9, lines 45-50, spectrometers may be coupled to monitor wavelength variations), the temperature wavelength controller to determine an electrical current to apply to the resistive heating device to cause the resistive heating device to establish the global temperature for the array of laser assemblies (Col. 9, lines 45-53, monitor wavelength variations…suitable feedback controls well known may be applied to correct for any deviations such as adjusting the temperature of the laser array…; Col. 9, lines 25-27, for error-free transmission…optical radiation for the laser array should be maintained).  
Regarding claim 4, Kagaya in view of Huang in further view of Doerr teaches the optical subassembly module of claim 2, wherein Doerr teaches the temperature wavelength controller determines the electrical current based on an output of a wavelength meter that monitors at least one channel wavelength emitted by the optical subassembly module (Col. 9, lines 45-50, spectrometers may be coupled to monitor wavelength variations).
Regarding claim 8, Kagaya in view of Huang in further view of Doerr teaches the optical subassembly module of claim 1, wherein Kagaya teaches the substrate further comprises a receiver optical subassembly (ROSA) arrangement (Fig. 5B, ROSA 67) coupled to the first end of the substrate proximate to the array of laser assemblies (Fig. 5B, ROSA 67 is proximate to the array of laser assemblies 65; paragraph [0114], lines 1-4).  
Regarding claim 21, Kagaya in view of Huang in further view of Doerr teaches the optical subassembly module of claim 1, wherein Kagaya in view of Huang teaches the mating surface of each base is disposed between the first and second laser assemblies (Huang: Fig. 7, mating surface on side 117b; the mating section extends between the first left most laser 113 and second right most laser 113 to couple to the substrate).  
Regarding claim 22, Kagaya in view of Huang in further view of Doerr teaches the optical subassembly of claim 1, wherein each base of the plurality of laser arrangements is configured to edge mount to the substrate (Fig. 5, mating section of 117 edge mounts to the substrate 111a on the edge).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagaya (US 2017/0331250) in view of Huang et al. (US 2017/0059796), Doerr (US 6275317) in further view of Ostromek (US 6449295).
Regarding claim 3, Kagaya in view of Huang in further view of Doerr teaches the optical subassembly module of claim 2, wherein Doerr teaches the temperature wavelength controller determines the electrical current based on a temperature relative signal associated with the optical subassembly module (Col. 9, lines 45-53, monitor wavelength variations…suitable feedback controls well known may be applied to correct for any deviations such as adjusting the temperature of the laser array…; Col. 9, lines 25-27, for error-free transmission…optical radiation for the laser array should be maintained).  
Doerr doesn’t explicitly teach adjusting the temperature based on a temperature signal from a temperature sensor.
Ostromek teaches adjusting the temperature of multiple lasers based on a temperature signal from a temperature sensor (Fig. 1, temperature sensor 114; Col. 2, lines 40-45; Fig. 2, steps 204, 206).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical module taught by Kagaya in view of Huang in further view of Doerr and incorporate the temperature sensor as taught by Ostromek in order to help properly regulate the temperature of the array of laser assemblies.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagaya (US 2017/0331250) in view of Huang et al. (US 2017/0059796), Doerr (US 6275317) in further view of Sjolund et al. (US 2013/0208745).
Regarding claim 6, Kagaya in view of Huang in further view of Doerr teaches the optical subassembly module of claim 1.
Although Doerr teaches that the resistive heating device extends across the array of laser assemblied, Kagaya in view of Huang in further view of Doerr doesn’t teach wherein the resistive heating device comprises a coil.  
Sjolund teaches a coil that extends across the TOSA (paragraph [0034], lines 21-26, the TOSA can include one or more coils, arranged and controlled to provide a substantially constant heat and/or temperature gradient across the TOSA device…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the resistive heating device across the laser assemblies of the TOSA taught by Kagaya in view of Huang in further view of Doerr and to incorporate the coil across the TOSA as taught by Sjolund in order to provide a substantially constant heat and/or temperature gradient across the TOSA device (Sjolund: paragraph [0034], lines 21-26).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Kagaya (US 2017/0331250) in view of Huang et al. (US 2017/0059796), Doerr (US 6275317) in further view of Deane (US 2003/0087505).
Regarding claim 7, Kagaya in view of Huang in further view of Doerr teaches the optical subassembly module of claim 1, wherein Huang teaches in Fig. 2 that the array of laser assemblies includes a 1x4 array of laser that output 4 different channel wavelengths (paragraph [0068], lines 3-5, the plurality of transmitting devices 113 can introduce light of different wavelengths…).
Although Huang already teaches a 1x4 array of lasers and also teaches in Figs. 8 and 9 that the lasers can be positioned differently within the module and Kagaya also teaches the different placement of the lasers, Kagaya in view of Huang in further view of Doerr doesn’t teach the array of laser assemblies include two 1x4 arrays of lasers configured to output eight different channel wavelengths.  
Deane teaches an optical subassembly module (Fig. 2, module 104) that includes two 1x4 arrays of lasers configured to output eight different channel wavelengths (paragraph [0043], lines 5-6, In one example, a 16 channel transceiver may be formed using one 2x4 laser emitter array and one 2x4 detector array…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the module taught by Kagaya in view of Huang in further view of Doerr and incorporate two 1x4 arrays of lasers as taught by Decane in order to help increase the capacity of transmission output from the subassembly module thereby improving the efficiency of the system.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagaya (US 2017/0331250) in view of Huang et al. (US 2017/0059796), Doerr (US 6275317) in further view of Ho (US 2015/0256261)
Regarding claim 10, Kagaya in view of Huang in further view of Doerr teaches the optical subassembly module of claim 9, wherein Kagaya teaches each laser arrangement of the first and second laser arrangements includes a laser diode (LD) and a laser diode driver (LDD) (paragraph [0115], four semiconductor lasers…with four drive circuits).
Kagaya in view of Huang in further view of Doerr doesn’t teach that each of the arrangements includes a monitor photodiode (PD).
Ho teaches each laser arrangement includes a monitor photodiode (PD) (paragraph [0019], Each TOSA…may also include a monitor photodiode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the laser arrangements as taught by Kagaya in view of Huang in further view of Doerr and incorporate the monitoring photodiode for each of the laser arrangements as taught by Ho in order to keep a check on the the light emitted by the lasers to verify the status of the lasers.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagaya (US 2017/0331250) in view of Huang et al. (US 2017/0059796), Doerr (US 6275317) in further view of Morris (US 2004/0057678).
Regarding claim 11, Kagaya in view of Huang in further view of Doerr teaches the optical subassembly module of claim 1.
Although Huang teaches that the base includes a mounting section defined by sidewalls, Kagaya in view of Huang in further view of Doerr doesn’t teach that the sidewalls are at least in part first and second tapered sidewalls.
Morris teaches a base with sidewalls that are tapered (Fig. 2, base 22 has tapered sidewalls 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the base taught by Kagaya in view of Huang in further view of Doerr and incorporate tapered sidewalls taught by Morris as a matter of design choice since it not only helps save manufacturing costs but also helps with facilitating the alignment of the components used with the base (Morris: paragraph [0029]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagaya (US 2017/0331250) in view of Huang et al. (US 2017/0059796), Doerr (US 6275317) in further view of Morris (US 2004/0057678) in view of Hirakawa (US 2020/0161813).
Regarding claim 12, Kagaya in view of Huang, Doerr in view of Morris teaches the optical subassembly module of claim 11, wherein the mounting section is configured to couple to the first end of the substrate as taught by Huang.
Although Huang teaches the connector 117 coupled to the first end of the substrate, Huang in view of Morris doesn’t teach that the coupling is via a corresponding notch, and wherein the mounting section and notch form a tongue and groove arrangement to provide mechanical alignment of the base with the substrate.
Hirakawa teaches an arrangement (Figs. 15 and 16) wherein a mounting connector 40 couples to a corresponding notch 78 and wherein the mounting section and notch form a tongue and groove arrangement to provide mechanical alignment of the base with the substrate (paragraph [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the coupling of the mounting section with the substrate as taught by Huang in view of Morris and incorporate a tongue and groove set up as taught by Hirakawa in order to improve the positioning accuracy of the mounting section with the substrate and also suppress misalignment (Hirakawa: paragraph [0087]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagaya (US 2017/0331250) in view of Huang et al. (US 2017/0059796), Doerr (US 6275317) in further view of FiberLabs (Wavelength Division Multiplexing (WDM)) (see attached NPL).
Regarding claim 13, Kagaya in view of Huang, Doerr teaches the optical subassembly module of claim 1.
Although Kagaya teaches in paragraph [0076] that the optical transceiver module is configured to be applied to wavelength division multiplexing, Kagaya in view of Huang, Doerr doesn’t teach wherein the optical subassembly module is configured to transmit local area network (LAN) wavelength division multiplexed (WDM) channel wavelengths.  
Fiberlabs teaches using LAN wavelength division multiplexing for use in high speed transceivers (Section: WDM technology for Datacom, paragraph 3, lines 3-5, The LAN-WDM wavelength are more tightly spaced…and are located at the zero dispersion wavelength of the fiber…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wdm method taught by Kagaya in view of Huang, Doerr and incorporate LAN WDM as taught by Fiberlabs since the wavelength allocation for LAN WDM enables 100Gbps transmission longer than 10km without restricted by fiber chromatic dispersion (Fiberlabs: Section WDM technology for Datacom, paragraph 3, lines 3-5).
Claims 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2017/0059796) in view of Doerr (US 6275317).
Regarding claim 14, Huang teaches a multi-channel optical transceiver (Fig. 2, optical subassembly module 110; paragraph [0067], lines 1-4, Figs. 2-5 are schematic diagrams showing… the optical transceiver module 110… ), the multi-channel optical transceiver comprising: 23a pluggable transceiver module (paragraph [0067], lines 7-17, The substrate 111 may be a printed circuit board or a ceramic substrate which includes mechanisms, such as pins or connection balls for interfacing the system to an external device; paragraph [0064], lines 2-10, the optical transceiver module 110 of the present invention is configured to mate with the mating port 102 of the electronic device 101…mating one connector with another may refer to providing a mechanical connection..) comprising: a substrate (Fig. 2, substrate 111) providing at least one mounting surface for coupling to at least one optical component (Fig. 3, mounting surface 111a; paragraph [0067], lines 7-17, the substrate 111 has a first surface 111a…The substrate 111 may be a printed circuit board or a ceramic substrate which includes mechanisms, such as pins or connection balls for interfacing the system to an external device…The transmitting devices 113 and the at least one optical receiving device 114 are electrically connected to the processor 112 on the substrate 111…), the substrate being defined by a first end for optically coupling to optical waveguides (Fig. 5, first end of substrate 111 coupling to optical waveguides from 113e; paragraph [0077], lines 2-12, the transmitting devices 113 can further comprise at least one fiber position spring 113e. The at least one fiber position spring 113e is disposed at one side of the cylindrical elements 113c…The external optical fiber can be inserted through the fiber position spring 113e for being connected to the cylindrical elements 113c…) and a second end for electrically coupling to a transmit connecting circuit (Fig. 5, second end of substrate 111 comprising pins; paragraph [0067], lines 7-17, The substrate 111 may be a printed circuit board or a ceramic substrate which includes mechanisms, such as pins or connection balls for interfacing the system to an external device); 

    PNG
    media_image3.png
    375
    418
    media_image3.png
    Greyscale

an array of laser assemblies coupled proximate the first end of the substrate (Fig. 3, array of laser assemblies 113; paragraph [0067], lines 15-18, the transmitting devices 113…are electrically connected to the processor 112 on the substrate 111…for transmitting optical signals; paragraph [0067], lines 1-2, Fig. 6 is a schematic diagram showing the transmitting devices…; paragraph [0074], lines 1-3, the transmitting devices 113 comprises an optical transmitter 113a…; paragraph [0075], lines 7-10, the optical transmitter 113a can be any type of laser chip…), the array of laser assemblies being configured to emit a plurality of channel wavelengths (paragraph [0068], lines 3-5, the plurality of transmitting devices 113 can introduce light of different wavelengths…); and a multi-channel optical receiver subassembly (ROSA) disposed on the substrate (Fig. 2, ROSA arrangement 114; paragraph [0067], lines 1-6, Figs. 2-5 are schematic diagrams showing…the optical transceiver module 110 can comprise a substrate 111, at least one optical receiving device 114; Fig. 4, first end of substrate 111 coupled to transmitting devices 113 and the ROSA arrangement 114 (also shown below); paragraph [0067], lines 15-22, the transmitting devices 113 and the at least one optical receiving device 114 are electrical connected to processor 112 on the substrate 111…the transmitting devices 113 and the optical receiving device 114 include transmit and receive circuits that transfer electrical signals…; paragraph [0068], lines 8-11, the optical receiving device 114 can receive the optical signal and the received optical signal is performed to a light-split process by the de-multiplexer and the split optical signals are introduced to different channels). 
Although Huang teaches an array of laser assemblies that emit a plurality of channel wavelengths, Huang doesn’t teach a single resistive heating device thermally coupled to each laser assembly of the array of laser assemblies to establish a global temperature, and a temperature wavelength controller to monitor channel wavelengths emitted by at least a first laser assembly of the array of laser assemblies and maintain the global temperature in response to the monitored wavelengths.    
Doerr teaches a single resistive heating device (Fig. 6, single resistive heating device 180) thermally coupled to each laser assembly of the array of laser assemblies (Col. 9, lines 7-9, a resistive heater 180…may be disposed on laser array 105) to establish a global temperature for the array of laser assemblies (Col. 9, lines 25-30, for error free transmission…laser array should be maintained within a predetermined range…; lines 30-35, photodetector may be coupled…so as to generate a signal to a feedback circuit…; lines 50-53, suitable feedback controls may be employed to correct for any deviations such as adjusting the temperature of the laser array i.e. to maintain the temperature for error-free transmission is the global temperature for the array) and a temperature wavelength controller to monitor channel wavelengths emitted by at least a first laser assembly of the array of laser assemblies (Col. 9, lines 45-50, spectrometers may be coupled to monitor wavelength variations) and maintain the global temperature in response to the monitored wavelengths (Col. 9, lines 45-53, monitor wavelength variations…suitable feedback controls well known may be applied to correct for any deviations such as adjusting the temperature of the laser array…; Col. 9, lines 25-27, for error-free transmission…optical radiation for the laser array should be maintained).          
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the laser assemblies taught by Huang and incorporate the resistive heating device to couple with the laser assemblies as taught by Doerr as it provides for faster thermal tuning than that achieved via conventional thermoelectric cooler (Doerr: Col. 10, lines 3-5).
Regarding claim 16, Huang in view of Doerr teaches the multi-channel optical transceiver of claim 14, wherein Huang teaches that the first laser assembly emits a channel wavelength of the emitted wavelengths that is in the range of 830nm to 1660nm (paragraph [0075]). Although Huang doesn’t explicitly state that the wavelength transmitted by the first laser assembly is the shortest channel wavelength of the emitted plurality of channel wavelengths, Huang states in paragraph [0075] that the TOSA covers channel wavelengths in the range of 830nm to 1660nm. It would have been obvious to try by one of ordinary skill in the art to have the first laser assembly emit the shortest wavelength from the range of the different wavelengths as it is choosing from a finite number of identified, predictable solutions with a reasonable explanation of success.
Regarding claim 17, Huang in view of Doerr teaches the multi-channel optical transceiver of claim 14, wherein Huang teaches each laser assembly of the array of laser assemblies (Fig. 3, two dual laser assemblies of the array of dual laser assemblies)

    PNG
    media_image4.png
    322
    366
    media_image4.png
    Greyscale

is a dual laser assembly configured to emit laser light at two different channel wavelengths of the plurality of channel wavelengths via first and second laser arrangements (paragraph [0068], lines 3-5, the plurality of transmitting devices 113 can introduce light of different wavelengths…).  
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2017/0059796) in view of Doerr (US 6275317) in further view of Jung et al. (US 2013/0049564).
Regarding claim 18, Huang in view of Doerr teaches the multi-channel optical transceiver of claim 14, wherein Huang teaches the first end of the substrate is defined to receive a mounting section (Fig. 5, mounting section 117 on the first end) of a corresponding laser assembly of the plurality of laser assemblies (Fig. 5, dual laser assemblies 113 mounts onto mounting section 117) 

    PNG
    media_image5.png
    428
    571
    media_image5.png
    Greyscale

to couple to and align the corresponding laser assembly with the substrate (paragraph [0073], lines 7-20, the plurality of transmitting devices 113 can be arranged on the first surface 111a of the substrate 111…the optical transceiver can comprise a positioning holder 117 configured to position and hold the plurality of transmitting devices 113 on the first surface 111a of the substrate 111 so as to secure the connections between the fibers and the transceiver devices thereby enhancing the reliability of the optical transceiver module 110).  
Although Huang teaches a mounting section on the first end of the substrate, Huang doesn’t teach the substrate is defined by a plurality of grooves, each groove of the plurality of grooves to receive a mounting section.  
Jung teaches a mounting section 700 and a substrate 620 (Fig. 28, substrate 620 and mounting section 700) wherein the substrate is defined by a plurality of grooves, each groove of the plurality of grooves to receive a mounting section (paragraph [0306], a receiving recess (grooves) may be formed in a region of the substrate 620 corresponding to the protrusion 746 (Fig. 29B), such that the holder 700 may be fixed to the substrate 620 as the protrusion 746 is fitted into the receiving recess).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first end of substrate with the mounting section taught by Huang in view of Doerr and to incorporate the plurality of grooves to hold the mounting section as taught by Jung so that the mounting section can be fixed to the substrate (Jung: paragraph [0306]).
Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2017/0059796).
Regarding claim 23, Huang teaches a laser assembly (Fig. 3 and Fig. 5), the laser assembly comprising: a base (Fig. 7, base 117) having first and second mounting surfaces disposed opposite each other (Fig. 7, left most recess 117a and right most recess 117a, left to right); a first laser diode mounted to the first mounting surface and a second laser diode mounted to the second mounting surface (Fig. 5, left most laser 113 and right most laser 113), the first and second laser diodes facing in opposite directions (Fig. 5, left most laser 113 is placed opposite of right most laser 113); and a coupling section (Fig. 7, coupling portion on side 117b) defined by the base that extends between the first and second laser diodes (Fig. 7, the coupling section extends between the first left most laser 113 and second right most laser 113), the coupling section for coupling to the substrate (paragraph [0073], the positioning holder 117 can be disposed on the first surface 111a of the substrate 111).  
Although Huang doesn’t explicitly label the coupling section in Fig. 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to see that the section of 117 that comprises part 117b is a part of the coupling section of 117 which then coupled to the substrate.
Regarding claim 24, Huang teaches the laser assembly of claim 23, wherein the base is configured to edge mount to the substrate via the coupling section (Fig. 5, coupling section of 117 edge mounts to the substrate 111a on the edge).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        

/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637